In an action by a wife for separation on the grounds of cruelty and nonsupport, a counterclaim for separation on the ground of abandonment was interposed. The appeal is from an order which on reargument awarded plaintiff a counsel fee of only $500 and referred to the trial court for disposition her application for alimony pendente lite. Order modified by inserting between the first and second ordering paragraphs a new paragraph to the effect that a counsel fee *838is awarded to plaintiff, the amount of which is to be fixed by the trial court, and by striking from the present second ordering paragraph the words and figures “ counsel fee in the sum of $500.00 be and the same is hereby awarded to plaintiff ” and by substituting therefor the words and figures “ in the meantime defendant advance the sum of $500.00 to plaintiff on account of any counsel fee to be so fixed”. As so modified, order affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur. [See post, p. 919.]